At a former day of this term we affirmed the judgment of the trial court on the theory that the evidence presented no issue on the validity of the Hooks purchases. We had no doubt (and now have none) but that the facts strongly presented the issue of fraud and collusion as between the other parties, who purchased the lands isolated by the Hooks purchase. If the charges made by plaintiffs are true it is to be earnestly hoped that the State, through the proper channels, may establish the facts and undo the wrong. But our view of the situation in so far as it bore upon plaintiff's rights was this: That whatever the private motive of those who suggested the purchase of Hooks, and aided him in making it, they had done no more than to induce him to do a lawful thing. That he actually occupied the premises and improved them is not disputed. The question, therefore, was not what he did or the effectiveness of what he did if done in good faith, but whether or not it was so done.
Appellants in their motion for rehearing have made a very strong presentation of the facts, and while it is mainly an arraignment of others than Hooks, it can not be denied that it at least raises a strong *Page 500 
suspicion of his motives even in the face of his denial. We gravely doubt the correctness of our conclusion upon this point. Because of this doubt we have been induced to look further into the law question upon which the trial court directed a verdict.
This suit is in effect an assault on the Callaway purchase as having been made in collusion with others and in furtherance of a conspiracy with them. The Hooks purchase is assailed for the same reason.
The Supreme Court has held that the Legislature deemed the affidavit of the prospective purchaser made under the pains and penalties of perjury a sufficient safeguard against bad faith, and that the making of such affidavit and a compliance with legal requirements in other respects prima facie imposed upon the Land Commissioner the duty to allow the application for purchase, and that if such purchase was in fact collusive only the State could take advantage of it. Logan v. Curry, 95 Tex. 664. See also Hamilton v. Votaw, 73 S.W. Rep., 1091; Thompson v. Hubbard, 69 S.W. Rep., 649.
We are of opinion the facts of this case invoke the doctrine thus announced. It follows that the judgment was rightly affirmed for this reason, even if it be conceded that we were in error on the other point.
We are requested by appellant to find as additional facts the evidence on the issue of bad faith and collusion. It is never the duty of this court to find what the evidence is. That is disclosed by the record. Where necessary it is our duty to find what facts the evidence in the record establishes. What we have already found will entitle appellant to every right upon application for writ of error that he would have should we embody in this opinion the entire statement of facts.
We are of opinion the motion should be overruled and it is so ordered.
Overruled.
Writ of error refused. *Page 501